Citation Nr: 1625881	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part granted service connection for left ear hearing loss and assigned an initial noncompensable rating, effective July 10, 2008.

In April 2014, the Board granted service connection for right ear hearing loss and remanded the issue on appeal for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions.  A VA audiological examination was provided in June 2014, and the report indicates review of the claims file and describes the functional impact of the Veteran's hearing loss.  Additionally, it appears that updated VA treatment records from Cleveland VA Medical Center (VAMC) were received in June 2014 and considered in the June 2014 Supplemental Statement of the Case.

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 videoconference hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The evidence of record includes December 2008 audiometric results that reflect level I in his right ear and level II in his left ear, a May 2010 VA audiological examination that reflects level I in his right ear and level IV in his left ear, January 2012 audiometric results that reflect level I in his right ear and level II in his left ear, and a June 2014 VA audiological examination that reflects level I bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on October 28, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran testified at a Board hearing in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.




The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations in May 2010 and June 2014.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.


The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral hearing loss has been currently evaluated as noncompensable, effective July 10, 2008, under 38 C.F.R. § 4.85, Diagnostic Code 6100.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table 

VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.

The Veteran contends that he has had several hearing tests throughout the years, and it seemed like each time, his hearing progressively worsened.  He stated that he could not hear his wife when she was sitting beside him in the car and that he was issued hearing aids by VA but that they did not work.  See 8/10 NOD; 12/11 Video Transcript.

At a December 2008 VA audiology consultation, the Veteran reported difficulty hearing in noisy and group situations, in one-on-one situations, and the television; gradual or progressive decrease in hearing; and that his spouse and other family and friends complained about his hearing.  Puretone results, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
10
20
45
75
38
LEFT
10
15
75
100
50

Speech recognition ability, based on the Maryland CNC word list, was 92 percent in the right ear, and 88 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level I for the right ear and level II for the left ear.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table V produced a noncompensable rating.  That is, the combination of level I in the right ear and level II in the left ear resulted in a noncompensable rating.





A May 2010 VA examination revealed puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
10
20
50
80
40
LEFT
15
20
70
105
52

Speech recognition ability, based on the Maryland CNC word list, was 94 percent in the right ear, and 80 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level I for the right ear and level IV for the left ear.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table V produced a noncompensable rating.  That is, the combination of level I in the right ear and level IV in the left ear resulted in a noncompensable rating.

VA treatment records from October 2011 to February 2014 reflect that the Veteran complained of difficulty hearing his wife when in the car and restaurants and of decreased hearing, that he used hearing aids, and that he had stable hearing loss as of December 2012.  A January 2012 audiometric examination revealed puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
10
25
45
80
40
LEFT
15
20
70
105
52

Speech recognition ability, based on the Maryland CNC word list, was 96 percent in the right ear, and 84 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level I for the right ear and level II for the left ear.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table V produced a noncompensable rating.  That is, the combination of level I in the right ear and level II in the left ear resulted in a noncompensable rating.

A June 2014 VA examination report indicated review of the Veteran's claims file.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
10
20
50
75
39
LEFT
15
20
5
100
35

Speech recognition ability, based on the Maryland CNC word list, was 96 percent in the right ear, and 92 percent in the left ear.  Application of 38 C.F.R. § 4.85 Table VI resulted in the assignment of level I bilaterally.  Application of the levels of hearing impairment in each ear to 38 C.F.R. § 4.85 Table V produced a noncompensable rating.  That is, the combination of level I in the right ear and level I in the left ear resulted in a noncompensable rating.  In addition, the VA examiner noted that the Veteran reported that it was annoying to not hear and have to make everyone repeat themselves during conversation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiological examination reports, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability).

The Board acknowledges statements by the Veteran and the Veteran's wife regarding the Veteran's inability to hear.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In this case, the lay persons are not competent to provide evidence as to more complex medical questions and, specifically, are not competent to provide objective evidence measuring the degree of hearing loss.  The Board reiterates that hearing impairment disability ratings are assigned by a mechanical application of audiological testing results to the tables provided by the applicable regulations, as decribed and applied in the analysis above. See 38 C.F.R. §§ 4.85, 4.86.  The Board does not doubt that the Veteran's hearing impairment results in the symptoms described; however, such descriptions, alone, do not convert to a compensable disability rating.      

Therefore, the Board finds that there is no objective audiological evidence of record to support an initial compensable rating for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim.  Therefore, the Veteran's claim for an initial compensable rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


